89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Chad Robert KJELDAHL, Appellant,v.Daniel GLICKMAN, in his official capacity as Secretary ofthe United States Department of Agriculture;  Michael Dunn,in his official capacity as Administrator of the FarmersHome Administration;  Janice Dailey, in her officialcapacity as Minnesota State Acting Director of the FarmersHome Administration, Appellees.
No. 95-3888.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 7, 1996Filed:  June 12, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Chad Robert Kjeldahl appeals from the district court's1 grant of summary judgment to defendants in this action arising out of a proposed lease of farmland subject to a conservation easement.   We affirm.


2
Kjeldahl argues, as he did below, that 7 U.S.C. § 2002 permits transfers of conservation easements between federal agencies only where the previous owner's or operator's rights expired, that because he was a participant in the Farmers Home Administration (FmHA) leaseback/buyback program his rights had not expired, and that, accordingly, section 2002 prohibits the FmHA from including in Kjeldahl's proposed lease a conservation easement assigned to the Fish and Wildlife Service (FWS).   Kjeldahl also argues that an FmHA letter concerning his father indicates Consolidated Farm and Rural Development Act, Pub.L. No. 87-128, § 335(b) 1961 U.S.C.C.A.N.  (87 Stat.) 358, precludes Executive Order 11990 from authorizing the transfer of conservation easements between federal agencies.


3
This court reviews de novo a grant of summary judgment, applying the same standards as the district court.  See Sierra Club v. Robertson, 28 F.3d 753, 760 (8th Cir.1994).   This court also reviews de novo the district court's interpretation of statutes.  Rifkin v. McDonnell Douglas Corp., 78 F.3d 1277, 1280 (8th Cir.1996).


4
We agree with the district court that the conservation easement is lawful.   The imposition of the conservation easement in favor of the United States, to be administered and managed by the FWS pursuant to Executive Order 11990, is not inconsistent with Kjeldahl's buyback/leaseback rights.  See Harris v. United States, 19 F.3d 1090, 1093-94 (5th Cir.1994).   We also reject as meritless Kjeldahl's claims regarding section 335(b) and the FmHA letter concerning his father.


5
Accordingly, we affirm the judgment of the district court.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota